Exhibit 10.8

THE FIRST MARBLEHEAD CORPORATION

Restricted Stock Unit Agreement

Granted Under

2003 Stock Incentive Plan, as amended and restated (the “Plan”)

1) Grant of Award.

This Agreement evidences the grant by The First Marblehead Corporation, a
Delaware corporation (the “Company”), on [date] (the “Grant Date”) to [name]
(the “Participant”) of [number] restricted stock units of the Company
(individually, an “RSU” and collectively, the “RSUs”). Each RSU represents the
right to receive one share of the common stock, $0.01 par value per share, of
the Company (“Common Stock”) as provided in this Agreement. The shares of Common
Stock that are issuable upon vesting of the RSUs are referred to in this
Agreement as “Shares.”

2) Vesting; Forfeiture.

a) This award shall vest as to

b) In the event that the Participant’s employment with the Company is terminated
by reason of death or disability, this award shall be fully vested and the date
that the Participant’s employment terminates shall be a vesting date. For this
purpose, “disability” shall mean the inability of the Participant, due to a
medical reason, to carry out his or her duties as an employee of the Company for
a period of six consecutive months. In addition, if the Participant’s employment
with the Company is terminated by the Company for a reason other than “Cause”
(as defined below), then the number of RSUs which shall be vested shall be
determined as though the Participant’s employment had terminated on the day that
follows the anniversary of the Grant Date that next follows the date of actual
termination. For purposes of this Section 2, “Cause” shall mean unsatisfactory
job performance, willful misconduct, fraud, gross negligence, disobedience or
dishonesty, in each case as determined by the Company.

c) For purposes of this Agreement, employment with the Company shall include
employment with a parent or subsidiary of the Company.

d) The Participant agrees not to engage in a Competitive Action (as defined
below) from the date hereof through the first anniversary of the date of
termination of the Participant’s employment with the Company. If on or prior to
a Settlement Date (as defined below), the Participant engages in a Competitive
Action or enters into, or has entered into, an agreement (written, oral or
otherwise) to engage in a Competitive Action, all of the RSUs and all Shares
issuable upon vesting of all RSUs subject to this Agreement shall be immediately
forfeited, and the Participant shall have no further rights with respect to such
RSUs or Shares. In the event that the Participant engages in a Competitive
Action or enters into, or has entered into, an agreement (written, oral or
otherwise) to engage in a Competitive Action after a Settlement Date but on or
prior to the first anniversary of the Participant’s termination of employment
with the Company, the Participant shall pay to the Company, upon demand by the
Company, an amount equal to (i) the value, as of each Settlement Date, of the
number of Shares delivered to the Participant represented by RSUs on such
Settlement Date and (ii) the value of all dividends, if any, paid to the
Participant in respect of the Shares delivered to the Participant on such
Settlement Date. The Participant may satisfy the payment obligation to the
Company of the portion due under (i) above by returning the Shares delivered to
the Participant on all Settlement Dates, provided that any amounts due under
(ii) above must be remitted to the Company in addition to the return of the
Shares. The Participant

 

1



--------------------------------------------------------------------------------

acknowledges that the restriction on engaging in a Competitive Action, in view
of the nature of the business in which the Company is engaged, is reasonable in
scope (as to both the temporal and geographical limits) and necessary in order
to protect the legitimate business interests of the Company, and that any
violation thereof would result in irreparable injuries to the Company. The
Participant acknowledges further that the amounts required to be paid to the
Company pursuant to this provision are reasonable and are not liquidated damages
nor shall they be characterized as such and that the payment of such amounts
shall not preclude the Company from seeking any further remedies at law or in
equity.

e) For purposes of this Agreement, the Participant will be deemed to engage in a
“Competitive Action” if, either directly or indirectly, and whether as an
employee, consultant, independent contractor, partner, joint venturer or
otherwise, the Participant (i) engages in or directs any business activities, in
any geographical area where the Company or any subsidiary or parent of the
Company is engaged in business or outside of any such geographical area, in
either case, which are competitive with any business activities conducted by the
Company or any subsidiary or parent of the Company in such geographical area,
(ii) on behalf of any person or entity engaged in business activities
competitive with the business activities of the Company or any subsidiary or
parent of the Company, solicits or induces, or in any manner attempts to solicit
or induce, any person employed by, or as an agent of, the Company or any
subsidiary or parent of the Company to terminate such person’s employment or
agency relationship, as the case may be, with the Company or any subsidiary or
parent of the Company, (iii) diverts, or attempts to divert, any person, concern
or entity from doing business with the Company or any subsidiary or parent of
the Company or attempts to induce any such person, concern or entity to cease
being a customer of the Company or any subsidiary or parent of the Company or
(iv) makes use of, or attempts to make use of, the property or proprietary
information of the Company or any subsidiary or parent of the Company, other
than in the course of the performance of services to the Company or any
subsidiary or parent of the Company or at the direction thereof. The
determination as to whether the Participant has engaged in a Competitive Action
shall be made by the Compensation Committee of the Board of Directors of the
Company (the “Committee”) in its sole and absolute discretion. The Committee’s
exercise or nonexercise of such discretion with respect to any particular event
or occurrence by or with respect to the Participant or any other recipient of
stock options, RSUs or other derivative securities of the Company shall not in
any way reduce or eliminate the authority of the Committee to (x) determine that
any event or occurrence by or with respect to the Participant constitutes
engaging in a Competitive Action or (y) determine the related Competitive Action
date.

[f) Notwithstanding any other provision of this Agreement, all of the RSUs and
all Shares issued upon vesting of all RSUs subject to this Agreement are further
subject to the Compensation Recoupment Policy (as may be amended from time to
time, the “Policy”) adopted by the Board of Directors of the Company and the
Committee. If the Committee determines that it may seek recoupment from the
Participant of all or a portion of the RSUs or such Shares pursuant to the
Policy, then the Committee may, without any further action on the part of the
Participant, provide that all or a portion of the RSUs (whether vested or
unvested) or such Shares be forfeited immediately and automatically to the
Company, without the payment of any consideration to the Participant, or take
such other action with respect to the RSUs and such Shares as may be permitted
under the Policy.]1

 

 

1 

This provision is applicable beginning September 1, 2011 for restricted stock
unit agreements entered into by executive officers of the Company who are
subject to the Compensation Recoupment Policy.

 

2



--------------------------------------------------------------------------------

3) Distribution of Shares.

a) The Company will distribute to the Participant (or to the Participant’s
estate in the event that his or her death occurs before distribution of the
corresponding Shares), as soon as administratively practicable after each
vesting date (each such date of distribution is hereinafter referred to as a
“Settlement Date”), but in no event later than 60 days after such vesting date,
the Shares of Common Stock represented by RSUs that vested on such vesting date.

b) The Company shall not be obligated to issue to the Participant the Shares
upon the vesting of any RSU (or otherwise) unless the issuance and delivery of
such Shares shall comply with all relevant provisions of law and other legal
requirements including, without limitation, any applicable federal or state
securities laws and the requirements of any stock exchange upon which shares of
Common Stock may then be listed.

4) Restrictions on Transfer.

The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any RSUs, or any interest therein, except by will or the laws of descent and
distribution.

5) Dividend and Other Shareholder Rights.

Except as set forth in the Plan, neither the Participant nor any person claiming
under or through the Participant shall be, or have any rights or privileges of,
a stockholder of the Company in respect of the Shares issuable pursuant to the
RSUs granted hereunder until the Shares have been delivered to the Participant.

6) Provisions of the Plan; Reorganization Event.

a) This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.

b) Upon the occurrence of a Reorganization Event (as defined in the Plan,
provided that such event also constitutes a change in ownership or effective
control of the Company or a change in ownership of a substantial portion of the
Company’s assets for purposes of Section 409A of the Internal Revenue Code),
each RSU (whether vested or unvested) shall become the right to receive the
cash, securities or other property that a Share was converted into or exchanged
for pursuant to such Reorganization Event. If, in connection with such a
Reorganization Event, a portion of the cash, securities and/or other property
received upon the conversion or exchange of the Shares is to be placed into
escrow to secure indemnification or similar obligations, the mix between the
vested and unvested portion of such cash, securities and/or other property that
is placed into escrow shall be the same as the mix between the vested and
unvested portion of such cash, securities and/or other property that is not
subject to escrow. Notwithstanding the foregoing provisions, this award shall be
fully vested if, on or prior to the second anniversary of the date of the
consummation of such Reorganization Event, the Participant’s employment with the
Company or the Company’s successor is terminated for Good Reason (as defined
below) by the Participant or is terminated without Cause (as defined below) by
the Company or the Company’s successor.

c) For purposes of this Section 6, (i) “Good Reason” shall mean any significant
diminution in the Participant’s title, authority, or responsibilities from and
after such Reorganization Event or any material reduction in the annual cash
compensation payable to the Participant from and after such Reorganization Event
or the relocation of the place of business at which the Participant is
principally located to a location that is greater than 50 miles from its
location immediately prior to such Reorganization Event, provided that such
diminution, reduction or relocation is not cured within 30 days of written
notice to the Company from the Participant and (ii) “Cause” shall mean any
(x) willful failure

 

3



--------------------------------------------------------------------------------

by the Participant, which failure is not cured within 30 days of written notice
to the Participant from the Company, to perform his or her material
responsibilities to the Company or (y) willful misconduct by the Participant
which affects the business reputation of the Company.

[d) Any contrary provision of the Plan notwithstanding, the Company may amend
the terms of this Agreement pursuant to the Policy and as permitted pursuant to
Section 2(f) of this Agreement.]2

7) Withholding Taxes; Section 83(b) Election.

a) No Shares will be delivered pursuant to the vesting of an RSU unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this award.

b) The Participant acknowledges that no election under Section 83(b) of the
Internal Revenue Code of 1986 may be filed with respect to this award.

8) Miscellaneous.

a) No Rights to Employment; Forfeiture of Unvested RSUs upon Employment
Termination. The Participant acknowledges and agrees that the vesting of the
RSUs pursuant to Section 2 hereof is earned only by continuing service as an
employee at the will of the Company (not through the act of being hired or
purchasing shares hereunder). The Participant further acknowledges and agrees
that (i) the transactions contemplated hereunder and the vesting schedule set
forth herein do not constitute an express or implied promise of continued
engagement as an employee or consultant for the vesting period, for any period,
or at all and (ii) in the event that the Participant ceases to be employed by
the Company for any reason or no reason, except as otherwise provided in
Section 2 or Section 6 above, all of the RSUs that are unvested as of the time
of such employment termination shall be forfeited immediately and automatically
to the Company, without the payment of any consideration to the Participant,
effective as of such termination.

b) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

c) Waiver. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board of Directors of the Company.

d) Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the Company and the Participant and their respective heirs, executors,
administrators, legal representatives, successors and assigns, subject to the
restrictions on transfer set forth in Section 4 of this Agreement.

e) Notice. All notices required or permitted hereunder shall be in writing and
deemed effectively given upon personal delivery or five days after deposit in
the United States Post Office, by registered or certified mail, postage prepaid,
addressed to the other party hereto at the last known address of such person or
at such other address as either party shall designate to the other in accordance
with this Section 8(e).

 

2 

This provision is applicable beginning September 1, 2011 for restricted stock
unit agreements entered into by executive officers of the Company who are
subject to the Compensation Recoupment Policy.

 

4



--------------------------------------------------------------------------------

f) Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and
vice versa.

g) Entire Agreement. This Agreement, the Plan and the Policy constitute the
entire agreement between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of this Agreement.

h) Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Participant.

i) Governing Law. This Agreement shall be construed, interpreted and enforced in
accordance with the internal laws of the State of Delaware without regard to any
applicable conflicts of laws.

j) Participant’s Acknowledgments. The Participant acknowledges that he or she:
(i) has read this Agreement, the Plan and the Policy; (ii) understands the terms
and consequences of this Agreement and the Policy; (iii) is fully aware of the
legal and binding effect of this Agreement; and (iv) understands that the law
firm of Wilmer Cutler Pickering Hale and Dorr LLP, has acted as counsel to the
Company in connection with the transactions contemplated by the Agreement, and
is not acting as counsel for the Participant.

k) Unfunded Rights. The right of the Participant to receive Common Stock
pursuant to this Agreement is an unfunded and unsecured obligation of the
Company. The Participant shall have no rights under this Agreement other than
those of an unsecured general creditor of the Company.

l) Section 409A. If and to the extent any portion of any distribution of Common
Stock hereunder to a Participant in connection with his or her employment
termination is determined to constitute “nonqualified deferred compensation”
within the meaning of Section 409A of the Code and the Participant is a
specified employee as defined in Section 409A(a)(2)(B)(i) of the Code, as
determined by the Company in accordance with its procedures, by which
determination the Participant (through accepting the Award) agrees that he or
she is bound, such portion of the distribution shall not be paid before the day
that is six months plus one day after the date of “separation from service” (as
determined under Code Section 409A) (the “New Payment Date”), except as Code
Section 409A may then permit. The aggregate of any shares of Common Stock that
otherwise would have been distributed to the Participant during the period
between the date of separation from service and the New Payment Date shall be
distributed to the Participant in a lump sum on such New Payment Date, and any
remaining distributions will be made on their original schedule. The Company
makes no representations or warranty and shall have no liability to the
Participant or any other person if any provisions of or distributions under this
Award are determined to constitute nonqualified deferred compensation subject to
Code Section 409A but do not to satisfy the conditions of that section.

m) Regulatory Condition. Notwithstanding anything to the contrary in this
Agreement, any distribution, acceleration, vesting or payment of benefits to a
Participant pursuant to this Agreement or otherwise, is and shall be subject to
and conditioned upon prior compliance with all applicable regulatory provisions
and requirements, including without limitation the prior regulatory approval
requirements, if applicable, of 12 U.S.C. § 1828(k) and any regulations
promulgated thereunder.

 

5



--------------------------------------------------------------------------------

[Remainder of page intentionally blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

THE FIRST MARBLEHEAD CORPORATION By:      

Kenneth Klipper

Managing Director and Chief Financial Officer

 

   [Name]

 

7